
	
		I
		111th CONGRESS
		1st Session
		H. R. 3484
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Ms. Herseth Sandlin
			 (for herself and Mr. Boozman)
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to extend the
		  authority for certain qualifying work-study activities for purposes of the
		  educational assistance programs of the Department of Veterans
		  Affairs.
	
	
		1.Extension of authority for
			 certain qualifying work-study activities for purposes of the educational
			 assistance programs of the Department of Veterans AffairsSection 3485(a)(4) of title 38, United
			 States Code, is amended by striking June 10, 2010 each place it
			 appears and inserting June 30, 2014.
		
